Appellate Case: 20-2042     Document: 010110706189       Date Filed: 07/06/2022      Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                          July 6, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  LEE HUNT, as personal representative of
  the wrongful death Estate of Ariza
  Barreras; GABRIELLE VALDEZ, as the
  Guardian Ad Litem for T.B. and F.B.,
  minor children,

        Plaintiffs - Appellees.

  v.                                                          No. 20-2042

  LEAH MONTANO; GWENDOLYN
  GRIFFIN; KIM CHAVEZ-BUIE;
  MICHELLE HILL; LORA VALDEZ, all
  in their personal capacities acting under
  color of state law,

        Defendants - Appellants,

  and

  STEPHANIE CROWNOVER; THE NEW
  MEXICO CHILDREN, YOUTH AND
  FAMILIES DEPARTMENT,

        Defendants.
                          _________________________________

                      Appeal from the United States District Court
                            for the District of New Mexico
                        (D.C. No. 1:19-CV-00700-KWR-KRS)
                        _________________________________

 Jerry A. Walz (Alisha L. Walz with him on the briefs), Walz and Associates, P.C.,
 Albuquerque, New Mexico, for Defendants-Appellants.
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022     Page: 2



 Andrew G. Schultz, Rodey Dickason Sloan Akin & Robb, P.A. (F. Michael Hart and
 Kelly Stout Sanchez, Martinez, Hart, Thompson & Sanchez, P.C., and Bryan L.
 Williams, Williams Injury Law, P.C., with him on the brief), Albuquerque, New Mexico,
 for Plaintiffs-Appellees.
                           _________________________________

 Before MATHESON, KELLY, and EID, Circuit Judges.
                   _________________________________

 EID, Circuit Judge.
                          _________________________________

       This is an interlocutory appeal from the denial of a motion for judgment on the

 pleadings asserting qualified immunity. At issue is whether the special relationship

 doctrine exposes five employees of the New Mexico Children, Youth and Families

 Department (“CYFD”) to liability arising from the abuse of two foster children, T.B.

 and F.B., and the death of a third foster child, Ariza Barreras. We agree with the

 district court that the children’s representatives’ allegations state a plausible claim

 that two of the CYFD employees—Leah Montano and Gwendolyn Griffin—violated

 the children’s substantive due process rights. However, the district court erred by

 concluding that the other three employees—Kim Chavez-Buie, Michelle Hill, and

 Lora Valdez—committed a constitutional violation. The district court also erred by

 finding that the clearly established prong of qualified immunity had been waived for

 purposes of this motion. We reverse as to Chavez-Buie, Hill, and Valdez on the

 constitutional violation prong of qualified immunity because the complaint failed to

 allege liability under the special relationship doctrine. Chavez-Buie, Hill, and

 Valdez are therefore entitled to qualified immunity. We reverse as to Montano and

 Griffin on the clearly established prong of qualified immunity because, even though

                                             2
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022    Page: 3



 we agree with the district court that the allegations state a claim under the special

 relationship doctrine, the district court incorrectly deemed the clearly established

 prong waived. We remand for a determination whether Montano and Griffin violated

 clearly established law.

                                             I.

                                             a.

       The following facts are based on the allegations in the amended complaint.

 Ariza Barreras, T.B., and F.B. (“the children”) were siblings. In May 2017, the

 children were transferred to CYFD’s custody. At the time, Barreras was four months

 old, T.B. was two years old, and F.B. was one year old. CYFD employees Michelle

 Hill and Lora Valdez placed the children with foster parents Vanessa Dominguez and

 Justin Romero. They did so without evaluating whether Barreras and T.B., who were

 exposed to drugs in utero, “should have been treated and cared for as ‘special needs’

 children and placed with foster parents who had received . . . additional training.”

 App’x at 21. Dominguez and Romero had no experience as full-time foster parents

 for multiple children under the age of three with special needs. Hill and Valdez

 allegedly made this full-time placement even though Dominguez and Romero were

 licensed only as respite care providers.1




       1
         Unlike full-time foster parents, respite care providers “care for foster children
 for short periods of time when the child’s original foster parents are unable to
 provide care.” App’x at 13.
                                             3
Appellate Case: 20-2042   Document: 010110706189        Date Filed: 07/06/2022    Page: 4



       Dominguez and Romero applied to be foster parents in 2016. At the time, they

 only sought to provide respite care. As part of the application process, La Familia,

 Inc.—an independent agency operating on CYFD’s behalf—prepared an 18-page

 home study report. The report recommended that CYFD deny Dominguez and

 Romero a foster-parent license. La Familia’s investigator found that Romero had a

 family history of schizophrenia, was neglected by his mother as a child, and had a

 history of deprivation and trauma. Romero also struggled to cope with the death of

 his wife; he removed all reminders of her from his home and refused to speak with

 his six-year-old daughter about her mother. The investigator concluded that Romero

 would not be able to focus on a foster child’s emotional needs because he had not

 addressed his grief and had not helped his daughter cope with hers. The investigator

 submitted allegations of emotional abuse by Romero against his daughter to Child

 Protective Services.

       CYFD employees Leah Montano and Gwendolyn Griffin looked into the

 emotional abuse accusations but could not substantiate them. Montano, Griffin, and

 fellow CYFD employee Kim Chavez-Buie prepared a one-page addendum to the La

 Familia home study, disagreeing with the investigator and finding that Dominguez

 and Romero could be appropriate caregivers. It was a “team decision that

 support[ed] overturning . . . the home study.” Id. at 16. On July 11, 2016, CYFD

 issued Dominguez and Romero a license that was only for respite foster care.

 However, by May 2017, Dominguez and Romero began serving as full-time foster



                                           4
Appellate Case: 20-2042    Document: 010110706189       Date Filed: 07/06/2022    Page: 5



 parents. There is no record that CYFD ever relicensed them to provide full-time

 care.

         As full-time foster parents to Barreras, T.B., and F.B., Dominguez and Romero

 regularly relied on respite care for the children, using such care approximately eleven

 times in eight months. Initially, Dominguez and Romero contacted Montano, who

 would arrange these placements—including several with Stephanie Crownover, who

 lived nearby. The children were in Crownover’s respite care when Barreras died.

         CYFD had licensed Crownover in 2016. Montano completed Crownover’s

 home study, which Griffin approved. The study showed Crownover’s spare

 bedrooms lacked necessary furniture for foster children, although she communicated

 her intention to buy beds. The study noted that her monthly income was $1,200

 while her monthly expenses were roughly $1,060, which the evaluator called “barely

 enough to meet the family’s needs.” Id. at 17. According to the study, Crownover

 had a history of drug and alcohol abuse, associated with dangerous criminals, and

 maintained relationships with abusive men. Crownover had numerous traffic

 citations and had been arrested for conspiracy, aggravated battery, and battery against

 a family member. Crownover committed the latter against her six-year-old

 granddaughter with a broomstick because she did not wake up on time. CYFD

 investigated and substantiated that physical abuse allegation. CYFD also

 substantiated allegations in 2012 that Crownover failed to provide her granddaughter

 with adequate food and shelter, and emotionally abused her, as well as 2013

 allegations that Crownover excessively and inappropriately disciplined her. The

                                            5
Appellate Case: 20-2042   Document: 010110706189        Date Filed: 07/06/2022   Page: 6



 home study findings were inconsistent with a questionnaire completed by Crownover

 a few months earlier, in which she denied that she had been the subject of an abuse

 investigation or had ever been arrested. These discrepancies were not identified or

 addressed by Montano or Griffin. Despite all this, CYFD licensed Crownover.

       Crownover told CYFD that she was only interested in providing respite care

 for sibling groups of no more than two. Although Barreras, T.B., and F.B. were a

 group of three, Crownover regularly provided them respite care. After Montano

 coordinated the first few visits, Dominguez and Romero started contacting

 Crownover directly to arrange respite care “without CYFD’s prior knowledge or

 approval.” Id. at 23. Montano knew about and permitted this deviation from normal

 CYFD procedure, never telling Dominguez and Romero that it was improper.

       After a two-night respite stay with Crownover in August 2017, CYFD received

 a report of physical abuse against T.B. and F.B. F.B. had bite marks on his arm and a

 black eye, while T.B.’s eye and arm were bruised. Hill and Valdez investigated.

 They could not substantiate the physical abuse allegations against Crownover

 because the children were too young to explain how they were hurt. Their

 investigative report indicated that a home visit was conducted and no safety threats

 were found. The home was “in good condition.” Id. at 24.

       Other foster families had problems with Crownover’s respite care during this

 period. Foster children in her care were unkempt, lacking showers and presenting

 with matted hair. In one case, Crownover observed spots on a foster child’s hands—

 which turned out to be hand, foot, and mouth disease—but failed to take the child to

                                           6
Appellate Case: 20-2042    Document: 010110706189        Date Filed: 07/06/2022    Page: 7



 the doctor and encouraged him to play, telling him he was not sick. Various foster

 parents reported these incidents to Montano, but they are not recorded in CYFD files.

 Montano’s notes do indicate that in November 2017, she had a conversation with

 Crownover to discuss an “incident” that was “unacceptable,” “against policy,” and

 warranted “some type of corrective action plan.” Id. at 27. Griffin’s notes reference

 the incident too. Their notes do not specify whether any plan was implemented.

 Griffin’s notes—entered, like Montano’s, en masse shortly after Barreras’s death—

 report her satisfaction with Crownover’s home throughout 2017, but fail to reflect

 whether she actually visited the home.

       In October 2017, Crownover reported violence between T.B. and F.B. and told

 CYFD that she would no longer care for them together. She cared for the siblings

 separately in November 2017. But on December 28, 2017, Crownover once again

 accepted all three children for several days of respite care. She told CYFD

 investigators in the aftermath of Barreras’s death that, although she “knew she could

 not handle all three children at once, she hates telling people no.” Id. at 29. The next

 day, the children had a two-hour supervised visitation with their biological parents.

 The visitation monitor reported to CYFD that Crownover arrived late, Barreras’s

 diaper had been soiled for over an hour, F.B. and Barreras had diaper rashes, and

 Barreras had dried feces on her buttocks and lower back. There is no record that

 CYFD contacted Crownover about these observations or tried to investigate them.

       Around this time, Barreras would usually sleep in a playpen or bed.

 Crownover told Dominguez that she had a bed for Barreras, so Dominguez would not

                                            7
Appellate Case: 20-2042    Document: 010110706189        Date Filed: 07/06/2022     Page: 8



 need to bring any bedding when she dropped off the children. But Crownover did not

 have a bed. On December 28, 29, and 30, Crownover strapped Barreras into a car

 seat on the floor to put her to sleep. On the morning of December 31, 2017,

 Crownover discovered Barreras slumped forward in the car seat with her left arm

 caught in the shoulder strap. She was not breathing. The Office of the Medical

 Investigator pronounced her dead.

       A law enforcement investigation showed that the outside temperature had

 fallen below freezing overnight, there were holes in the walls and ceiling, and the

 heater was not operational. The investigation also found that Crownover’s house did

 not have a crib or bed for Barreras, the floors were filthy, rotten food remained in the

 refrigerator and around the house, trash was stuffed under the beds, soiled clothing

 and diapers were stacked in the corners, dog feces and urine covered the floor, and

 human feces floated in the toilet. Officers described the odor in the house as

 “intolerable.” Id. at 32. They described T.B. and F.B. as sick, soiled, and unbathed,

 with severe diaper rashes.

       CYFD removed T.B. and F.B. from Crownover’s home and opened an

 investigation. It found they were in danger of serious harm from abuse or neglect. It

 also found that Crownover did not have a strong emotional bond or positive

 attachment with them. CYFD substantiated Crownover’s physical neglect of

 Barreras, her inadequate shelter of all three children, and her physical abuse and

 neglect of F.B. related to a burn F.B. suffered in her care. T.B. and F.B. “suffered

 physical injury, pain, emotional distress and severe mental anguish.” Id. at 46.

                                            8
Appellate Case: 20-2042    Document: 010110706189       Date Filed: 07/06/2022     Page: 9



                                           b.

       Lee Hunt, the personal representative of Barreras’s estate, and Gabrielle

 Valdez, the guardian ad litem for T.B. and F.B. (“the children’s representatives”),

 sued Crownover, CYFD, Montano, Griffin, Chavez-Buie, Hill, and Valdez in New

 Mexico state court under 42 U.S.C. § 1983 and the New Mexico Tort Claims Act for

 violating the children’s substantive due process rights. Crownover removed the case

 to the District of New Mexico.

       The CYFD employees moved for judgment on the pleadings, asserting

 qualified immunity. The district court denied the motion. It determined the

 children’s representatives plausibly alleged that each CYFD employee violated the

 children’s substantive due process rights under the special relationship doctrine.

 However, the court did not determine whether the rights at issue were clearly

 established. The court opined that the CYFD employees “did not raise the clearly

 established prong of qualified immunity” in their motion, which had “solely argued

 that there was no constitutional violation.” Id. at 199. The children’s representatives

 “noted this in their response” and the employees “did not dispute this characterization

 of their argument in their reply brief.” Id. The court concluded that the employees

 “waived, for this motion only, review under the clearly established prong.” Id.

       The CYFD employees appealed. They assert that the district court erred both

 by finding that the children’s representatives adequately pled a Fourteenth

 Amendment substantive due process violation and by denying them qualified

 immunity without a showing that they violated clearly established law.

                                            9
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022    Page: 10



                                             II.

        “Qualified immunity protects governmental officials ‘from liability for civil

  damages insofar as their conduct does not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known.’” Schwartz v.

  Booker, 702 F.3d 573, 579 (10th Cir. 2012) (quoting Harlow v. Fitzgerald, 457 U.S.

  800, 818 (1982)). We review de novo the district court’s denial of the CYFD

  employees’ motion for judgment on the pleadings asserting a qualified-immunity

  defense. Cummings v. Dean, 913 F.3d 1227, 1238 (10th Cir. 2019).

        To survive a motion for judgment on the pleadings based on qualified

  immunity, plaintiffs “must allege sufficient facts that show—when taken as true—the

  defendant plausibly violated [their] constitutional rights, which were clearly

  established at the time of violation.” Schwartz, 702 F.3d at 579. To determine

  whether a claim is plausible, we “accept as true ‘all well-pleaded factual allegations

  in a complaint and view these allegations in the light most favorable to the

  plaintiff.’” Schrock v. Wyeth, Inc., 727 F.3d 1273, 1280 (10th Cir. 2013) (quoting

  Kerber v. Qwest Grp. Life Ins. Plan, 647 F.3d 950, 959 (10th Cir. 2011)).

                                             III.

        We first address our jurisdiction to consider the CYFD employees’

  interlocutory appeal. Under the collateral-order doctrine, a district court’s denial of

  qualified immunity is immediately appealable to the extent the court’s decision turns

  on an abstract question of law. Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). “At

  this stage, however, we are not at liberty to review a district court’s factual

                                             10
Appellate Case: 20-2042     Document: 010110706189          Date Filed: 07/06/2022       Page: 11



  conclusions, such as the existence of a genuine issue of material fact for a jury to

  decide, or that a plaintiff’s evidence is sufficient to support a particular factual

  inference.” Fogarty v. Gallegos, 523 F.3d 1147, 1154 (10th Cir. 2008).

         The CYFD employees present two questions on appeal. The first is whether

  the children’s representatives’ allegations plausibly show the violation of a

  substantive due process right. The second is whether the district court erred by

  denying qualified immunity where, in its view, the representatives “made no effort

  before the district court to meet their burden of demonstrating that the constitutional

  right at issue was clearly established.” Aplt. Br. at 47. We have jurisdiction to

  consider these purely legal issues.

                                              IV.

         Federal law authorizes a private cause of action for “the deprivation of any

  rights, privileges, or immunities secured by the Constitution” under color of state

  law. 42 U.S.C. § 1983. The children’s representatives’ claims are rooted in the

  substantive component of the Fourteenth Amendment’s Due Process Clause, which

  provides that “[n]o State shall . . . deprive any person of life, liberty, or property,

  without due process of law.” U.S. Const. amend. XIV, § 1. State actors like the

  CYFD employees, however, are generally not liable for “failure to protect an

  individual against private violence.” DeShaney v. Winnebago Cty. Dep’t of Soc.

  Servs., 489 U.S. 189, 197 (1989). One exception to this principle is the special

  relationship doctrine at issue here.



                                              11
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022       Page: 12



        “A special relationship exists when the state assumes control over an

  individual sufficient to trigger an affirmative duty to provide protection to that

  individual.” Uhlrig v. Harder, 64 F.3d 567, 572 (10th Cir. 1995). We have

  recognized that foster care creates a special relationship. See Schwartz, 702 F.3d at

  580; see also Yvonne L. ex rel. Lewis v. N.M. Dep’t of Human Servs., 959 F.2d 883,

  892–93 (10th Cir. 1992). “This special relationship triggers a continuing duty that is

  subsequently violated if a state official knew of the asserted danger to a foster child

  or failed to exercise professional judgment with respect thereto, and if an affirmative

  link to the injuries the child suffered can be shown.” Gutteridge v. Oklahoma, 878

  F.3d 1233, 1238–39 (10th Cir. 2018) (cleaned up). A state official’s failure to

  exercise professional judgment requires something beyond mere negligence. It

  requires an “abdication of professional responsibility . . . sufficient to shock the

  conscience.” Johnson ex rel. Estate of Cano v. Holmes, 455 F.3d 1133, 1143 (10th

  Cir. 2006).

        We proceed to assess whether each individual CYFD employee violated the

  children’s substantive due process rights under the special relationship doctrine. See

  Matthews v. Bergdorf, 889 F.3d 1136, 1144 (10th Cir. 2018). De novo review

  suggests the district court correctly found that Montano and Griffin could be liable if

  their alleged conduct violated clearly established law, but the district court erred with

  respect to Chavez-Buie, Hill, and Valdez.




                                              12
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022    Page: 13



                                             a.

        We start with the allegations against Montano and Griffin.2 We focus on the

  allegations related to licensing and monitoring Crownover, which we conclude

  amount to a conscience-shocking abdication of professional judgment by both

  Montano and Griffin.3

        We have previously held employees in similar roles could be liable for failing

  to investigate foster homes. In Schwartz, we found two county employees violated a

  foster child’s substantive due process rights when they “ignored known or likely

  injuries and abuse to [the foster child], chose not to further investigate such possible


        2
           The CYFD employees argue on appeal that the special relationship doctrine
  cannot apply to the decisions to license either Dominguez and Romero or Crownover
  because the children were not yet in state custody when those decision were made.
  The employees concede that they did not identify this issue before the district court.
  Even assuming they forfeited rather than waived this theory below, we decline to
  consider it now because they fail to argue plain error. See Richison v. Ernest Grp.,
  Inc., 634 F.3d 1123, 1130 (10th Cir. 2011) (“If a newly raised legal theory is entitled
  to appellate review at all—if it wasn’t waived before the district court—it may form a
  basis for reversal only if the appellant can satisfy the elements of the plain error
  standard of review.”). “The burden of establishing plain error lies with the appellant.
  In civil cases, this burden is ‘extraordinary . . . [and] nearly insurmountable.’”
  Somerlott v. Cherokee Nation Distribs., Inc., 686 F.3d 1144, 1151 (10th Cir. 2012)
  (alterations in original) (quoting Phillips v. Hillcrest Med. Ctr., 244 F.3d 790, 802
  (10th Cir. 2001)). Thus, “the failure to argue for plain error and its application on
  appeal . . . surely marks the end of the road for an argument for reversal not first
  presented to the district court.” Richison, 634 F.3d at 1131.
         3
           In finding a substantive due process violation by Montano and Griffin, we do
  not rely on the allegations about (1) their licensure of Dominguez and Romero and
  (2) their investigation into the reported emotional abuse of Romero’s daughter. Not
  only do the children’s representatives state a claim against Montano and Griffin
  under the special relationship doctrine without regard to those allegations, but, as we
  discuss below in relation to Chavez-Buie, allegations about Dominguez and Romero
  have dispositive causation defects because they lack an “affirmative link” to the harm
  suffered by the children in Crownover’s care. See Yvonne L., 959 F.2d at 890.
                                             13
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022     Page: 14



  abuse, and ignored the danger posed by his continued residence” in the home in

  which he was placed. 702 F.3d at 587. In Johnson, we determined that a CYFD

  employee may have abdicated her professional judgment when she allegedly failed to

  investigate circumstances surrounding a foster parent’s removing the child from day

  care, firing the child’s home health nurses, and inviting the parent’s father to live in

  the foster home without informing CYFD. 455 F.3d at 1145. In Matthews, we

  deemed sufficient a plaintiff’s allegations that a caseworker “‘screened out’ a referral

  that alleged the . . . foster home was dangerous and filthy, [a foster child] did not

  bathe frequently, his or her clothes were dirty, and preteen children of different sexes

  were sleeping in the same room.” 889 F.3d at 1149. Comparing our precedents with

  the allegations against Montano and Griffin, we think that the children’s

  representatives have alleged “enough facts to raise a reasonable expectation that

  discovery will reveal evidence that a constitutional violation has in fact occurred.”

  Id.

        Regarding the Crownover licensure, Montano and Griffin allegedly knew

  about Crownover’s precarious financial situation, her alcohol and drug problems, her

  criminal history, her previous relationships with abusers, and her record of

  committing physical abuse herself—including a battery against her six-year-old

  granddaughter. Montano and Griffin had personal knowledge that Crownover’s

  home lacked necessary beds and bedding. Nothing in the CYFD records showed that

  Montano or Griffin followed up on these red flags, or that they reconciled conflicting

  information Crownover provided to CYFD in a questionnaire. Once licensed,

                                             14
Appellate Case: 20-2042    Document: 010110706189        Date Filed: 07/06/2022    Page: 15



  Montano allegedly allowed Dominguez and Romero to independently arrange respite

  care with Crownover “without CYFD’s prior knowledge, approval, or authorization.”

  App’x at 23. That was inconsistent with CYFD policy. Montano was also allegedly

  aware that Crownover no longer wanted to care for T.B. and F.B. at the same time

  but did not intervene when the children continued to receive care from her.

        The children’s representatives alleged that, during this period, Montano had

  personal knowledge of complaints related to Crownover’s ability to care for foster

  children but declined to investigate them or monitor her. Other foster parents

  reported to Montano that Crownover failed to provide adequate hygienic care and in

  one instance ignored a child’s hand, foot, and mouth disease. Notes allegedly taken

  by Montano and Griffin mention an “incident” with Crownover that “was against

  policy” and “unacceptable,” but did not lead to any response. Id. at 27.

  Nevertheless, the children’s representatives alleged that Griffin repeatedly wrote in

  her notes throughout 2017 that there were “[n]o concerns noted with the Crownover

  home.” Id. at 28.

        Considering the allegations against Montano and Griffin, we think they

  abdicated their professional judgment with respect to the placement and monitoring

  of the children with Crownover. Not only did they allegedly approve a foster parent

  with a violent and dangerous history, but they failed to adequately monitor her home.

  Eschewing even the barest safeguards, Montano allegedly allowed the children’s

  respite placement with her to be privately arranged in violation of CYFD policy.

  Montano and Griffin knew that Crownover did not want to take care of the children

                                            15
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022      Page: 16



  together and had reason to think that she would not be capable of doing so. They

  even allegedly knew that she lacked essential items like beds and did not follow up to

  ensure that she obtained them. Barreras died when Crownover put her to sleep in a

  car seat in a filthy home without functional heating. The juxtaposition of Griffin’s

  glowing notes about the state of the home and the appalling scene observed by first

  responders speaks volumes. Although Crownover is directly responsible for what

  happened to the children, it was allegedly only through Montano and Griffin that she

  was licensed to provide foster care and connected with the children in the first place.

  Neither Montano nor Griffin addressed any of the problems with Crownover to

  ensure her home was a safe and appropriate place to care for foster children. More

  than acting with “mere negligence,” see J.W. v. Utah, 647 F.3d 1006, 1011 (10th Cir.

  2011), Montano and Griffin allegedly abdicated their professional responsibility in

  nearly every aspect of the children’s placement with Crownover. Under the special

  relationship doctrine, that leaves only two questions: whether their alleged conduct

  caused the children’s injuries and whether it shocks the conscience. We answer both

  questions in the affirmative.

        We start with causation. Our cases require an “affirmative link” between the

  state actor’s conduct and “the injuries . . . suffered” to impose special relationship

  liability. Yvonne L., 959 F.2d at 890. That calls for something more than mere but-

  for causation or coincidence, especially where it is so important to evaluate the

  conduct of each employee claiming qualified immunity individually. See Matthews,

  889 F.3d at 1144. We reject the children’s representatives’ position that but-for

                                             16
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022      Page: 17



  causation is sufficient because it fails to engage with our precedents. The issue with

  respect to causation is whether the special relationship doctrine’s causation standard

  is met, so that the CYFD employees are responsible for the children’s treatment by

  Crownover. The children’s representatives’ arguments about whether the general

  causation standard for § 1983 liability is satisfied, while important to the merits, are

  irrelevant to whether qualified immunity was properly denied based on a

  constitutional violation under the special relationship doctrine.

        There is an obvious “affirmative link” between the licensing and monitoring of

  Crownover and the injuries suffered by the children in her care. See Yvonne L., 959

  F.2d at 890. The children’s representatives allege a host of risk factors ignored by

  Montano and Griffin in licensing Crownover, all of which were exacerbated by their

  failure to adequately monitor her. When the children were placed in her care, these

  risks became real. Barreras died while sleeping in a car seat; Montano and Griffin

  allegedly knew Crownover did not have a bed and never followed up. T.B. and F.B.

  suffered physical harm in Crownover’s home; Montano and Griffin allegedly knew

  that Crownover was an abuser who fraternized with abusers. The children were

  harmed in Crownover’s care, tragically but foreseeably, because of Crownover’s

  conduct as a respite care provider. That is an affirmative link under the special

  relationship doctrine, which leaves us to decide only whether her conduct shocks our

  conscience.

        “Conscience-shocking behavior evades precise definition and evolves over

  time.” Schwartz, 702 F.3d at 586 (alteration and internal quotation marks omitted).

                                             17
Appellate Case: 20-2042    Document: 010110706189        Date Filed: 07/06/2022    Page: 18



  The test is not an exact science; it depends greatly on the circumstances. To satisfy

  this standard, the children’s representatives must “do more than show that the

  government actor intentionally or recklessly caused injury . . . by abusing or misusing

  government power.” Uhlrig, 64 F.3d at 574. They must show “a degree of

  outrageousness and a magnitude of potential or actual harm that is truly conscience

  shocking.” Id. Behavior under this standard is “viewed in total”—“the cumulative

  impression of [the] conduct should be considered.” Currier v. Doran, 242 F.3d 905,

  920 (10th Cir. 2001).

        In Currier, we held that a caseworker’s behavior could be conscience shocking

  where he allegedly failed to investigate bruises and abuse allegations and was in part

  responsible for a court’s order granting legal custody to the father of two minor

  children despite knowing about the father’s financial instability and the allegation of

  abuse against him. Id. In Schwartz, we held that two social workers behaved in a

  conscience-shocking manner by allegedly ignoring a foster child’s known or likely

  injuries, choosing not to investigate possible abuse, and ignoring the danger posed by

  the child remaining with his foster parents. 702 F.3d at 587. In Armijo v. Wagon

  Mound Public Schools, we held that returning a suicidal special-education student to

  his home, where he had access to firearms and took his own life, was conscience-

  shocking behavior. 159 F.3d 1253, 1264 (10th Cir. 1998).

        We agree with the district court that Montano and Griffin behaved in a manner

  that shocks the judicial conscience consistent with our earlier cases. Accepting the

  allegations in the complaint as true, Montano and Griffin licensed Crownover—and

                                            18
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022     Page: 19



  Montano circumvented CYFD protocols to permit Barreras, T.B., and F.B. to be

  repeatedly placed in her care—despite her history of crime, past dangerous

  relationships, financial situation, alcohol and drug problems, and record of physical

  abuse against a child in her care. They knew Crownover’s home lacked necessary

  beds and bedding but never followed up to make sure she purchased some before

  providing care. They allowed Crownover to care for the children even as CYFD

  investigated reports of abuse by Crownover against T.B. and F.B. The notes hastily

  entered after Barreras’s death suggest a shocking degree of malfeasance when

  compared with the condition of the home in December 2017. Montano and Griffin

  consciously placed the children in a perilous environment and ignored signs of

  continued danger and abuse as time went on. Because of their conduct, toddlers T.B.

  and F.B. suffered physical abuse and lost their infant sister. Barreras lost her life.

  The “cumulative impression” of the conduct in this case is dismal and damning. See

  Currier, 242 F.3d at 920. The effects were devastating. The children’s

  representatives have plausibly alleged that Montano and Griffin are responsible. If

  the allegations in the complaint are substantiated, their actions shock our conscience

  enough to impose liability under the special relationship doctrine.4

                                              b.


        4
          At this stage, we make all inferences in the children’s representatives’ favor.
  See Schwartz, 702 F.3d at 587. It is, of course, possible that “discovery may inform
  the context” of the CYFD employees’ behavior such that the allegations in the
  complaint are undermined or unsubstantiated. Id. That does not render a denial of
  qualified immunity improper at this stage in the proceedings, just as it does not
  prejudice the renewal of a qualified-immunity claim at a later stage. See id.
                                             19
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022    Page: 20



        Next, we discuss Chavez-Buie. The only allegation against Chavez-Buie is

  that, along with Montano and Griffin, she summarily dismissed the La Familia home

  study recommending that CYFD deny Dominguez and Romero a foster care license.

  Chavez-Buie allegedly ignored the home study investigator’s findings about

  Romero’s history of trauma and neglect, and his inability to emotionally support his

  daughter in the wake of her mother’s death.

        Even if we agreed that the mere licensure of Dominguez and Romero

  demonstrated a conscience-shocking lack of professional judgment, we think that the

  children’s representatives failed to plausibly allege the special relationship doctrine’s

  causation element. Sifting through the allegations against Chavez-Buie illustrates

  this theory’s causal shortcomings. At the outset, we disregard the children’s

  representatives’ conclusory allegations that the children’s injuries were “direct[ly]

  and proximate[ly],” App’x at 43, caused by Chavez-Buie’s conduct. See Crane v.

  Utah Dep’t of Corr., 15 F.4th 1296, 1303 (10th Cir. 2021) (“Courts do not assume as

  true allegations that are legal conclusions, formulaic recitations of elements, or naked

  assertions devoid of further factual enhancement.”). Turning to the complaint’s

  substance, we think that however questionable the certification of Dominguez and

  Romero could have been, there is no allegation that the children were harmed by

  them. The complaint alleges that Barreras died, and T.B. and F.B. were harmed, in

  Crownover’s respite care. The children’s representatives may note red flags related

  to Dominguez and Romero, but they do not allege—nor does it follow by any

  reasonable inference—that the CYFD employees were wrong to license Dominguez

                                             20
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022      Page: 21



  and Romero because the couple would go on to seek respite care from another

  improperly licensed foster parent who would, in turn, harm the children. That makes

  little sense. Even inferring that Dominguez and Romero may have been more likely

  to seek respite care than other foster parents because that was all they originally

  sought to provide, and all they were licensed for, it remains unreasonable to assume

  from the complaint that respite foster care with licensed providers is inherently

  dangerous to foster children.

        It is true that the children were allegedly placed with Crownover while they

  were in the full-time custody of Dominguez and Romero. But without any plausible

  allegations from which we can infer causation, that does not mean Dominguez and

  Romero are automatically to blame. Chavez-Buie’s relevant conduct was limited to

  licensing Dominguez and Romero despite La Familia’s concerns. For purposes of

  applying the special relationship doctrine, her actions have nothing to do with what

  happened to the children in any legally relevant sense. Even assuming the other

  elements of the special relationship doctrine are satisfied, there is no affirmative link

  between the children’s harms and their placement with Dominguez and Romero.

  Chavez-Buie is entitled to qualified immunity.

                                              c.

        Finally, we consider the allegations against Hill and Valdez, which fall into

  two categories: (1) placing the children with Dominguez and Romero, and (2) failing

  to substantiate abuse allegations against Crownover in August 2017.



                                             21
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022     Page: 22



        First, our discussion of the licensure of Dominguez and Romero applies

  directly to the children’s placement in their home by Hill and Valdez. Even

  assuming that the placement was a conscience-shocking abdication of professional

  judgment, it did not cause the children’s injuries at Crownover’s hand in any

  meaningful sense. The allegations about the failure by Hill and Valdez to consider

  the children’s special needs, while concerning, are likewise inapposite. Without an

  affirmative link between the alleged misconduct and the harm suffered, the special

  relationship doctrine does not apply. See Yvonne L., 959 F.2d at 890.

        Second, regarding the Crownover abuse investigation, subsequent

  dissatisfaction with the result of a formal inquiry does not mean, without more, that

  Hill and Valdez failed to exercise their professional judgment in conducting that

  inquiry. Our cases support liability under the special relationship doctrine where

  social workers fail to investigate reported abuse entirely. See Schwartz, 702 F.3d at

  587. They do not support liability where social workers’ professional judgment leads

  them to a finding that, in retrospect, may strike us as suspect. See Johnson, 455 F.3d

  at 1144 (“That two professionals both conducted an investigation and simply

  disagreed about a diagnosis is not proof, in and of itself, that either professional has

  abandoned her professional judgment.”). The children’s representatives’ allegations

  reference an “investigation report” that in turn referenced a favorable “home visit”

  conducted by Hill and approved by Valdez. App’x at 24. Without any allegation that

  the August 2017 investigation by Hill and Valdez was a sham or otherwise

  unprofessional, it is unreasonable to conclude or infer as much, especially when the

                                             22
Appellate Case: 20-2042    Document: 010110706189        Date Filed: 07/06/2022      Page: 23



  allegations about the home’s sordid condition are set several months later. That

  leaves no basis for finding that Hill or Valdez abandoned their professional

  judgment. See Johnson, 455 F.3d at 1143–44. The allegations suggest that Hill and

  Valdez investigated, but failed to substantiate concerns of, reported abuse. Hill and

  Valdez are entitled to qualified immunity.

                                           ***

        We hold that the children’s representatives plausibly alleged that Montano and

  Griffin violated the children’s substantive due process rights under the special

  relationship doctrine. But the complaint falls short for Chavez-Buie, Hill, and

  Valdez.

                                            V.

        Proving that the CYFD employees violated a constitutional right is not enough

  to defeat their assertion of qualified immunity. The children’s representatives must

  also demonstrate “that the right was clearly established at the time of the challenged

  conduct.” Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015) (internal quotation

  marks omitted). To do so, plaintiffs do “not have to show that the specific action at

  issue had been held unlawful, but the alleged unlawfulness of the defendant[s’]

  conduct must be apparent in light of preexisting law.” Armijo, 159 F.3d at 1260.

  This inquiry typically requires plaintiffs either to identify an on-point Supreme Court

  or Tenth Circuit decision establishing the unlawfulness of the alleged conduct, or to

  prove that the clearly established weight of authority from other courts supports the



                                            23
Appellate Case: 20-2042     Document: 010110706189         Date Filed: 07/06/2022       Page: 24



  plaintiffs’ assertions about the state of the law. Cummings v. Dean, 913 F.3d 1227,

  1239 (10th Cir. 2019).

        The court below declined to consider whether the children’s representatives

  met their burden of proving the law was clearly established. The court found the

  prong was not material to its decision because the CYFD employees “waived, for this

  motion only, review under the clearly established prong.” App’x at 199. According

  to the district court, the employees had temporarily waived review because they “did

  not raise the clearly established prong” when they asserted qualified immunity. Id.

  But that is not how qualified immunity works.

        The district court was wrong to find the clearly established prong waived

  because doing so erroneously shifted the children’s representatives’ burden to the

  CYFD employees. See Estate of Vallina v. Petrescu, 757 F. App’x 648, 651 n.1

  (10th Cir. 2018) (unpublished).5 When a § 1983 defendant raises qualified immunity,

  as the employees did in their motion for judgment on the pleadings, the burden shifts

  to the plaintiff to establish both prongs of the defense. See Cox v. Glanz, 800 F.3d

  1231, 1245 (10th Cir. 2015). Even if the CYFD employees failed to argue the clearly

  established prong in detail, as here, the children’s representatives still bore the

  burden to demonstrate that it was met. The district court’s provisional denial of

  qualified immunity, which sought to reserve the clearly established prong for later

  decision, was therefore improper. The CYFD employees could not waive,


        5
          Unpublished cases are not binding precedent, but we consider them for their
  persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
                                              24
Appellate Case: 20-2042     Document: 010110706189        Date Filed: 07/06/2022      Page: 25



  temporarily or not, the very defense that they asserted as grounds for judgment on the

  pleadings.

        We remand for the district court to conduct the clearly established inquiry in

  the first instance. See Rife v. Okla. Dep’t of Pub. Safety, 854 F.3d 637, 649 (10th

  Cir. 2017); see also Kerns v. Bader, 663 F.3d 1173, 1182 (10th Cir. 2011) (Gorsuch,

  J.) (“[R]emanding the matter back to the district court to finish the work of answering

  the . . . qualified immunity question . . . bears the advantage of allowing the

  adversarial process to work through the problem and culminate in a considered

  district court decision, a decision that will minimize the risk of an improvident

  governing appellate decision from this court.”). The issue of whether the law is

  clearly established with respect to the conduct of Montano and Griffin, although a

  legal determination based on existing precedent, was only minimally briefed by the

  parties on appeal and was barely briefed below. It was also unaddressed by the

  district court. Now that we have clarified the specific constitutional violation by

  Montano and Griffin that the children’s representatives have plausibly alleged under

  the special relationship doctrine, we think the clearly established prong is best

  addressed at the district court level as an initial matter. See Workman v. Jordan, 958

  F.2d 332, 337 (10th Cir. 1992) (“[A]s a general rule, a federal appellate court does

  not consider an issue not passed upon below.”).

                                             VI.

        We REVERSE the district court’s order denying qualified immunity to

  Montano, Griffin, Chavez-Buie, Hill, and Valdez. The complaint failed to plead a

                                             25
Appellate Case: 20-2042    Document: 010110706189        Date Filed: 07/06/2022       Page: 26



  constitutional violation by Chavez-Buie, Hill, or Valdez, so they are entitled to

  qualified immunity. Although the complaint plausibly pleaded a constitutional

  violation by Montano and Griffin under the special relationship doctrine, the district

  court erred by denying them qualified immunity on the basis that they waived the

  clearly established prong. Whether Montano and Griffin are entitled to qualified

  immunity depends on whether their conduct violated clearly established law, which

  the district court must determine in the first instance. We REMAND for further

  proceedings consistent with this opinion.




                                              26